             Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 1 of 16

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Allstar Marketing Group, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 ALLSTAR MARKETING GROUP, LLC,
                                                           20-cv-9072 (PAE)
 Plaintiff

 v.                                                         PRELIMINARY
                                                         INJUNCTION ORDER
 53 ROMANTIC HOUSE STORE, 365 PURCHASE
 STORE, AFUFU STORE, AGE OF LIFE STORE,
 ALI-BESTMATCH STORE, BB HOM SOF STORE,
 BOOMS LIFE HALL STORE, CONCISESTYLE
 STORE, CUISHIP STORE, DECOREST STORE,
 DIY LIVING STORE, DROPSHIPPING 2 STORE,
 EVERYDAY NEED STORE, EZ-LIFE STORE,
 FAITHTUR LIFE STORE, FESTIVE & PARTY
 STORE, FIGHTING 123 STORE, FNICEL
 CUSTOMIZE TOOLS STORE, FNICEL OFFICIAL
 STORE, FORBEAUTY123 STORE, GLKJ GREEN
 H-O-M-E STORE, GLOBAL DROPSHIPPING A
 STORE, GLOWINGHOME STORE, GOOD LUCK
 HOUSE STORE, GRIEF GROCERY STORE,
 HARVEST&HOUSE      STORE,    HOMELIKE
 DROPSHIPPING STORE, HOUSE 123 STORE,
 INHOME DROPSHIPPING STORE, JX FITTING
 STORE, JX LIFESTYLE STORE, KK HOME-
 GROCERY STORE, LIFE LEISURE STATION
 STORE, LIVING FUNNY STORE, MIFI STORE,
 MINIDO STORE, MIRABELLE GIRL STORE,
 MONDAY HOUSE STORE, MY COZY STORE,
 NATSUME STORE, NINGBO BOYEE CLEANING
       Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 2 of 16

PRODUCTS      CO.,  LTD.,   NINGBO      EAST
CLEANING TOOL CO., LTD., NINGBO TOREY
IMP. & EXP. CO., LTD., NINGBO Z.K.L.S. IMP. &
EXP. CO., LT, NINGHAI HOOYAN TRADE CO.,
LTD., OK STORAGE STORE, OLD STREET
STORE, POETRY&DEW STORE, QUALITY
TOOLS DIRECT OUTLET STORE, QUANZHOU
BUJIMI NETWORK TECHNOLOGY CO., LTD.,
RAINBOWHOMEKITS         STORE,   SHENZHEN
SUNXIANGBAO ELECTRONIC CO., LTD.,
SHOP5018116 STORE, SHOP5051188 STORE,
SHOP5432185 STORE, SHOP5564190 STORE,
SHOP910327247 STORE, SINCERELY FOR YOUR
HOME, STILL COMFORTABLE LIFE STORE,
STILL FORTUNE HOUSE STORE, STOUGE
OFFICIAL STORE, SURPRISE PARTY DECOR
STORE, TEUMI, THINKING LIFE STORE,
TRITREE STORE, WEDNES DAY STORE,
WELCOME-HOME        STORE,     WE-SHOPPING
STORE,      WONDERFULLHOUSE           STORE,
WONDERHOT STORE, WORLD HOUSE STORE,
YAYA SWEETLIFE STORE, YIWU DINGYI E-
COMMERCE CO., LTD. and YIWU KAIDING E-
COMMERCE LTD,

Defendants
  Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 3 of 16

                              GLOSSARY

Term                   Definition
Plaintiff or Allstar   Allstar Marketing Group, LLC
Defendants             53 Romantic House Store, 365 Purchase Store, AFuFu
                       Store, Age of life Store, Ali-bestmatch Store, BB HOM
                       SOF Store, Booms Life Hall Store, ConciseStyle Store,
                       CUISHIP Store, Decorest Store, DIY Living Store,
                       Dropshipping 2 Store, Everyday Need Store, EZ-Life
                       Store, Faithtur Life Store, Festive & Party Store,
                       Fighting 123 Store, FNICEL Customize Tools Store,
                       FNICEL Official Store, forbeauty123 Store, GLKJ
                       Green H-O-M-E Store, Global Dropshipping A Store,
                       GlowingHome Store, Good Luck House Store, Grief
                       Grocery Store, Harvest&house Store, Homelike
                       Dropshipping Store, House 123 Store, InHome
                       Dropshipping Store, JX Fitting Store, JX LIFESTYLE
                       Store, KK Home-Grocery Store, Life Leisure Station
                       Store, Living Funny Store, Mifi Store, Minido Store,
                       Mirabelle Girl Store, Monday House Store, My Cozy
                       Store, Natsume Store, Ningbo Boyee Cleaning
                       Products Co., Ltd., Ningbo East Cleaning Tool Co.,
                       Ltd., Ningbo Torey Imp. & Exp. Co., Ltd., Ningbo
                       Z.K.L.S. Imp. & Exp. Co., Lt, Ninghai Hooyan Trade
                       Co., Ltd., OK storage Store, Old Street Store,
                       Poetry&Dew Store, Quality Tools Direct Outlet Store,
                       Quanzhou Bujimi Network Technology Co., Ltd.,
                       rainbowhomekits Store, Shenzhen Sunxiangbao
                       Electronic       Co.,    Ltd.,    Shop5018116       Store,
                       Shop5051188           Store,     Shop5432185        Store,
                       Shop5564190 Store, Shop910327247 Store, sincerely
                       for your home, still comfortable life Store, Still Fortune
                       House Store, stouge Official Store, Surprise Party
                       Decor Store, TEUMI, Thinking Life Store, Tritree
                       Store, Wednes day Store, Welcome-Home Store, We-
                       Shopping Store, WonderfullHouse Store, WonderHot
                       Store, World House Store, YaYa SweetLife Store,
                       Yiwu Dingyi E-Commerce Co., Ltd. and Yiwu Kaiding
                       E-Commerce Ltd
Alibaba                Alibaba.com, an online marketplace platform that
                       allows manufacturers, wholesalers and other third-
                       party merchants, like Defendants, to advertise, offer for
                       sale, sell, distribute and ship their wholesale and retail
                       products originating from China directly to consumers
                       across the world and specifically to consumers residing
                       in the U.S., including New York
AliExpress             Aliexpress.com, an online marketplace platform that
                       allows manufacturers, wholesalers and other third-
                       party merchants, like Defendants, to advertise, offer for
                                     i
  Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 4 of 16

                       sale, sell, distribute and ship their wholesale and retail
                       products originating from China directly to consumers
                       across the world and specifically to consumers residing
                       in the U.S., including New York
Epstein Drangel        Epstein Drangel LLP, counsel for Plaintiff
New York Address       244 Madison Ave, Suite 411, New York, New York
                       10016
Complaint              Plaintiff’s Complaint filed on October 29, 2020
Application            Plaintiff’s Ex Parte Application for: 1) a temporary
                       restraining order; 2) an order restraining Merchant
                       Storefronts (as defined infra) and Defendants’ Assets
                       (as defined infra) with the Financial Institutions (as
                       defined infra); 3) an order to show cause why a
                       preliminary injunction should not issue; 4) an order
                       authorizing bifurcated and alternative service and 5) an
                       order authorizing expedited discovery filed on October
                       29, 2020
De Marco Dec.          Declaration of Jennifer De Marco in Support of
                       Plaintiff’s Application
Yamali Dec.            Declaration of Danielle S. Yamali in Support of
                       Plaintiff’s Application
Baseboard Buddy        U.S. Trademark Registration No. 4,016,645 for
Mark                   “BASEBOARD BUDDY” for hand-held baseboard
                       cleaning implements, namely, a manually-operated
                       handled implement, namely, a cleaning pad formed with
                       a baseboard cleaning head in Class 21
Baseboard Buddy        U.S. Copyright Reg. Nos.: PA 2-058-097 covering the
Works                  Baseboard Buddy Commercial, VA 2-071-475 covering
                       the Baseboard Buddy Instruction Manual, VA 2-070-567
                       covering the Baseboard Buddy Packaging and VA 2-
                       071-468 covering the Baseboard Buddy Website
Baseboard Buddy        A multi-use cleaning duster that uses both a shape-
Product                adjusting head and Swivel technologies to clean at every
                       angle and design
Counterfeit Products   Products bearing or used in connection with the
                       Baseboard Buddy Mark and/or Baseboard Buddy
                       Works, and/or products in packaging and/or containing
                       labels and/or hang tags bearing the Baseboard Buddy
                       Mark and/or Baseboard Buddy Works, and/or bearing
                       or used in connection with marks and/or artwork that
                       are confusingly or substantially similar to the
                       Baseboard Buddy Mark and/or Baseboard Buddy
                       Works and/or products that are identical or confusingly
                       or substantially similar to the Baseboard Buddy
                       Product
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with
                       online marketplace platforms such as Alibaba and
                       AliExpress, as well as any and all as yet undiscovered
                                    ii
  Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 5 of 16

                         accounts with additional online marketplace platforms
                         held by or associated with Defendants, their respective
                         officers, employees, agents, servants and all persons in
                         active concert or participation with any of them
Merchant Storefronts     Any and all User Accounts through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in Counterfeit
                         Products, which are held by or associated with
                         Defendants, their respective officers, employees,
                         agents, servants and all persons in active concert or
                         participation with any of them
Defendants’ Assets       Any and all money, securities or other property or
                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)
Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as PayPal Inc.
                         (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
                         Group d/b/a Alibaba.com payment services (e.g.,
                         Alipay.com Co., Ltd., Ant Financial Services Group),
                         PingPong Global Solutions, Inc. (“PingPong”) and
                         other companies or agencies that engage in the
                         processing or transfer of money and/or real or personal
                         property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly by Alibaba and/or AliExpress, as well as any
                         and all as yet undiscovered online marketplace
                         platforms and/or entities through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them manufacture, import, export, advertise,
                         market, promote, distribute, offer for sale, sell and/or
                         otherwise deal in Counterfeit Products which are
                         hereinafter identified as a result of any order entered in
                         this action, or otherwise




                                      iii
          Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 6 of 16




        WHEREAS, Plaintiff having moved ex parte on October 29, 2020 against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

        WHEREAS, the Court entered an Order granting Plaintiff’s Application on October 30,

2020;

        WHEREAS, on November 6, 2020, pursuant to the alternative methods of service

authorized by the TRO, Plaintiff served the Summons, Complaint, TRO and all papers filed in

support of the Application on each and every Defendant;

        WHEREAS, on October 30, 2020, the Court entered an Order scheduling a preliminary

injunction hearing for November 12, 2020, at 4:00 p.m. (“Show Cause Hearing”) and extending

the TRO until the date of the Show Cause Hearing (“October 30, 2020 Order”);

        WHEREAS, on November 12, 2020, at 4:00 p.m., Plaintiff appeared at the Show Cause

Hearing, however, no Defendants appeared.

                                                 ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

        pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

        Procedure 65 and Section 34 of the Lanham Act.

        a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

           the following acts or omissions pending the final hearing and determination of this

           action or until further order of the Court:

                i. manufacturing, importing, exporting, advertising, marketing, promoting,



                                                 1
Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 7 of 16




       distributing, displaying, offering for sale, selling and/or otherwise dealing in

       Counterfeit Products or any other products bearing the Baseboard Buddy Mark

       and/or Baseboard Buddy Works and/or marks or artwork that are confusingly

       or substantially similar to, identical to and constitute a counterfeiting and/or

       infringement of the Baseboard Buddy Mark and/or Baseboard Buddy Works;

    ii. directly or indirectly infringing in any manner Plaintiff’s Baseboard Buddy

       Mark and/or Baseboard Buddy Works;

   iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

       Baseboard Buddy Mark and/or Baseboard Buddy Works, to identify any goods

       or services not authorized by Plaintiff;

   iv. using Plaintiff’s Baseboard Buddy Mark and/or Baseboard Buddy Works or

       any other marks and/or artwork that are confusingly or substantially similar to

       the Baseboard Buddy Mark and/or Baseboard Buddy Works on or in connection

       with Defendants’ manufacturing, importing, exporting, advertising, marketing,

       promoting, distributing, displaying, offering for sale, selling and/or otherwise

       dealing in Counterfeit Products;

    v. using any false designation of origin or false description, or engaging in any

       action which is likely to cause confusion, cause mistake and/or to deceive

       members of the trade and/or the public as to the affiliation, connection or

       association of any product manufactured, imported, exported, advertised,

       marketed, promoted, distributed, displayed, offered for sale or sold by

       Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

       any product manufactured, imported, exported, advertised, marketed,



                                     2
  Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 8 of 16




            promoted, distributed, displayed, offered for sale or sold by Defendants and

            Defendants’ commercial activities and Plaintiff;

      vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

            computer files, data, business records, documents or any other records or

            evidence relating to their User Accounts, Merchant Storefronts or Defendants’

            Assets and the manufacture, importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

            creating and/or utilizing any other platform, User Account, Merchant Storefront

            or any other means of importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products for the purposes of circumventing or otherwise avoiding the

            prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or



                                          3
  Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 9 of 16




           paying Defendants’ Assets from or to Defendants’ Financial Accounts until

           further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs 1(a)(i) through

           1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

           Merchant Storefronts, including, without limitation, continued operation of

           Defendants’ User Accounts and Merchant Storefronts;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and



                                            4
     Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 10 of 16




          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 2(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days

       of service to Plaintiff’s counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

       34 of the Federal Rules of Civil Procedure and Defendants who are served with this

       Order, their respective officers, employees, agents, servants and attorneys and all



                                              5
 Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 11 of 16




    persons in active concert or participation with any of them who receive actual notice of

    this Order shall produce all documents responsive to such requests within fourteen (14)

    days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

    who receive service of this Order shall provide Plaintiff’s counsel with all documents

    and records in their possession, custody or control (whether located in the U.S. or

    abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

    Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.   account numbers;

  ii.   current account balances;

 iii.   any and all identifying information for Defendants and Defendants' User Accounts,

        including names, addresses and contact information;

 iv.    any and all account opening documents and records, including, but not limited to,

        account applications, signature cards, identification documents, and if a business

        entity, any and all business documents provided for the opening of each and every

        of Defendants’ Financial Accounts;

  v.    any and all deposits and withdrawal during the previous year from each and every

        of Defendants’ Financial Accounts and any and all supporting documentation,

        including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

        account statements;

 vi.    any and all wire transfers into each and every of Defendants’ Financial Accounts

        during the previous year, including, but not limited to, documents sufficient to show

        the identity of the destination of the transferred funds, the identity of the



                                          6
         Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 12 of 16




               beneficiary’s bank and the beneficiary’s account number;

        vii.   any and all User Accounts and account details, including, without limitation,

               identifying information and account numbers for any and all User Accounts that

               Defendants have ever had and/or currently maintain;

       viii.   the identities, location and contact information, including any and all e-mail

               addresses, of Defendants, their respective officers, employees, agents, servants and

               all persons in active concert or participation with any of them;

        ix.    the nature of Defendants’ businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants’ User Accounts, a full

               accounting of Defendants’ sales history and listing history under such accounts,

               and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

               and

         x.    Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing one or more of the Baseboard Buddy Mark

               and/or Baseboard Buddy Works and/or marks or artwork that are confusingly or

               substantially similar to, identical to and constitute a counterfeiting and/or

               infringement of the Baseboard Buddy Mark and/or Baseboard Buddy Works.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and




                                                 7
     Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 13 of 16




Defendants’ Merchant Storefronts, including, but not limited to, documents and records

relating to:

       i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

               details, including, without limitation, identifying information and account numbers

               for any and all User Accounts and Defendants’ Merchant Storefronts that

               Defendants have ever had and/or currently maintain with the Third Party Service

               Providers;

      ii.      the identities, location and contact information, including any and all e-mail

               addresses of Defendants;

     iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

               and listing history under such accounts and Defendants’ Financial Accounts with

               any and all Financial Institutions associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts; and

     iv.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing the Baseboard Buddy Mark and/or

               Baseboard Buddy Works and/or marks or artwork that are confusingly or

               substantially similar to, identical to and constitute an infringement of the Baseboard

               Buddy Mark and/or Baseboard Buddy Works.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made



                                                 8
    Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 14 of 16




   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

   a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

       NutStore, a large mail link created through Rmail.com or via website publication

       through    a   specific   page   dedicated    to   this   Lawsuit    accessible   through

       ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

       of this Order, to Defendants’ e-mail addresses as identified in Schedule A pursuant to

       Paragraph V(C) of the TRO or may otherwise be determined; or

   b) delivery of a message to Defendants through the same means that Plaintiff’s agents

       have previously communicated with Defendants, namely the system for

       communications established by the Third Party Service Providers on their respective

       platforms and providing a link to a secure website (such as NutStore or a large mail

       link created through Rmail.com) where each Defendant will be able to download PDF

       copies of this Order.

5. As sufficient cause has been shown, that such alternative service by electronic means

   ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is completed

   by the following means:

       a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            PayPal will be able to download a PDF copy of this Order via electronic mail to EE

            Omaha Legal Specialist at EEOMALegalSpecialist@paypal.com;



                                             9
     Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 15 of 16




       b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           AliPay.com Co., Ltd., Ant Financial Services will be able to download a PDF copy

           of this Order via electronic mail Mr. Di Zhang, Member of the Legal & Compliance

           Department – IP, at di.zd@alipay.com;

       c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           Alibaba will be able to download a PDF copy of this Order via electronic mail to

           Ms. Rachel Wang, Legal Counsel, Alibaba Group at rachel.wy@alibaba-inc.com

           and Ms. Yujuan He, Paralegal, Alibaba Group at chloe.he@alibaba-inc.com;

       d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

           to      Payoneer       Inc.’s      Customer       Service      Management         at

           customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

           Inc., at Edward.Tulin@skadden.com; and

       e) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

           via electronic mail to PingPong Global Solutions Inc.’s Legal Department at

           legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the

   terms of this Order and any act by them or anyone of them in violation of this Order may

   be considered and prosecuted as in contempt of this Court.

8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

   of this case or until this Order is terminated.




                                             10
        Case 1:20-cv-09072-PAE Document 6 Filed 11/13/20 Page 16 of 16




   9. This Order shall remain in effect during the pendency of this action, or until further order

      of the Court.

   10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.



SO ORDERED.

SIGNED this 12th day of November, 2020, at 5:00 p.m.
New York, New York

                                                        PaJA.�
                                                        _________________________________
                                                        HON. PAUL A. ENGELMAYER
                                                        UNITED STATES DISTRICT JUDGE




                                               11
